Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102a(1) as being anticipated by KR 20100004429.  The foreign reference discloses an earring backing having a first recessed concave surface of circular form and second recessed concave surface with a second opening aligned with the first for receiving the post of an earring.  The reference also discloses a grip enhancing surface (75) on the first receiver.

    PNG
    media_image1.png
    748
    610
    media_image1.png
    Greyscale

	Regarding claim 2, the second receiver (73) is disclosed as being smaller than the first receiver (71), i.e., as can be seen at 75, the first receiver extends beyond the edges of the second receiver.
s 6-8 are rejected under 35 U.S.C. 102b as being clearly anticipated by Sardelli, US 4580417.  Sardelli discloses the identical earring clutch with a first receiver concave surface (24) with an opening (26) and a second receiver (20,30) having flexible projections (22,32) defining a gap therebetween.  The gap is positioned in alignment with the opening in the first receiver for receiving and holding the post of the earring.

    PNG
    media_image2.png
    1375
    903
    media_image2.png
    Greyscale

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677